


109 HR 6299 IH: Protecting Our Children from

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6299
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Pickering (for
			 himself and Mr. Bachus) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prevent children from purchasing Internet-distributed
		  age-restricted products and services by regulating the funding thereof and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Our Children from
			 Age-Restricted Internet Products and Services Act of
			 2006.
		2.FindingsThe Congress finds that—
			(1)the Internet
			 enables anyone, regardless of age, to visit merchant websites selling a vast
			 array of products and services, including products and services that, by
			 Federal or State law, cannot be sold to minors;
			(2)Internet-distributed
			 age-restricted products and services are primarily purchased using personal
			 payment system instruments and credit cards;
			(3)age-verification
			 systems based on purely electronic means of identification have proven
			 inadequate in preventing the purchase by minors of age-restricted
			 Internet-distributed products and services;
			(4)many providers of
			 Internet-distributed age-restricted products and services are located in
			 foreign jurisdictions and are beyond the reach of United States laws;
			 and
			(5)the anonymity of
			 purchases of Internet-distributed age-restricted products and services
			 perpetuates the easy access of such products and services by minors.
			3.Regulation of
			 acceptance of payment system instruments, credit cards, or fund transfers for
			 internet-distributed products and services harmful to minors
			(a)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 adding at the end the following:
				
					VRegulation of
				funding of internet-distributed products and services harmful to
				minors
						5371.DefinitionsFor purposes of this subchapter, the
				following definitions shall apply:
							(1)Authorized
				Internet payment processing businessThe term authorized
				Internet payment processing business means any Internet payment
				processing business that—
								(A)offers a regulated
				payment system for use by sellers of any Internet-distributed age-restricted
				product or service;
								(B)facilitates any
				regulated transaction; and
								(C)is certified by
				and registered with the Office of Electronic Funding Oversight as provided in
				section 5372.
								(2)Authorized money
				receiving businessThe term authorized money receiving
				business means any financial institution that—
								(A)is subject to the
				provisions of subchapter II of chapter 53 of title 31, United States
				Code;
								(B)receives monies
				from consumers in connection with the operation of any regulated payment
				system;
								(C)facilitates the
				electronic transfer of funds from a consumer’s money market, checking, or
				savings account into a designated Internet payment account; and
								(D)has physical
				properties within which an interactive age verification process can be executed
				by an independent second party.
								(3)Designated
				Internet payment accountThe term designated Internet
				payment account means a financial account—
								(A)that is managed by
				an authorized internet payment processing business;
								(B)from which funds
				may be drawn electronically to pay for an Internet-distributed product or
				service harmful to minors;
								(C)that holds funds
				that are received from the account owner by an authorized money receiving
				business; and
								(D)that is owned by
				an individual whose identity and age have been verified at least one time by an
				independent second party.
								(4)DirectorThe
				term Director means the Director of the Office of Electronic
				Funding Oversight of the Department of the Treasury, established under section
				5373.
							(5)Financial
				institutionThe term financial institution means a
				State or National bank, a State or Federal savings and loan association, a
				mutual savings bank, a State or Federal credit union, or any other person who,
				directly or indirectly, holds an account belonging to a consumer or
				business.
							(6)Independent
				second partyThe term independent second party
				means any person who is employed by a private business and trained to verify
				the identity and age of a consumer using a valid government-issued
				identification card or equivalent identifying documentation bearing the
				consumer’s birth date or indication of age, which is presented by the consumer
				at the request of such person.
							(7)Interactive age
				verification processThe term
				interactive age verification process means any age verification
				process employing any sequence of actions by which a consumer’s identity and
				age are verified by an independent second party at the time funds are first
				added to a designated Internet payment account.
							(8)InternetThe
				term Internet means the international computer network of
				interoperable packet switched data networks.
							(9)Internet-distributed
				product or service harmful to minorsThe term
				Internet-distributed product or service harmful to minors means
				any product or service that—
								(A)is harmful to
				minors; and
								(B)is offered for
				sale over the Internet.
								(10)Internet
				payment processing businessThe term Internet payment
				processing business means any payment processing business that
				facilitates the settlement of payments by any means between—
								(A)any bank, credit
				card, or other financial institution account of a consumer of
				Internet-distributed products or services; and
								(B)any financial
				institution account, domestic or foreign, controlled by the seller of the
				Internet-distributed product or service.
								(11)MinorThe
				term minor means an individual who has not attained the age of
				17.
							(12)OfficeThe
				term Office means the Office of Electronic Funding Oversight of
				the Department of the Treasury, established under section 5373.
							(13)Payment
				processing business financial institutionThe term payment
				processing business financial institution means any financial
				institution that holds an account belonging to an Internet payment processing
				business.
							(14)Product or
				service harmful to minorsThe term product or service
				harmful to minors means—
								(A)any picture,
				image, graphic image file, or other visual depiction that—
									(i)taken as a whole
				and with respect to minors, appeals to a prurient interest in nudity, sex, or
				excretion;
									(ii)depicts,
				describes, or represents, in a patently offensive way with respect to what is
				suitable for minors, an actual or simulated sexual act or sexual contact,
				actual or simulated normal or perverted sexual acts, or a lewd exhibition of
				the genitals; and
									(iii)taken as a
				whole, lacks serious literary, artistic, political, or scientific value as to
				minors;
									(B)any beverage in
				liquid form which contains not less than 0.05 percent of alcohol by volume and
				is intended for human consumption;
								(C)any tobacco
				product, as such term is defined in section 5702 of the Internal Revenue Code
				of 1986 (26 U.S.C. 5702);
								(D)any prescription
				drug product, as such term is defined in section 735 of the Federal, Drug, and
				Cosmetic Act (21 U.S.C. 379g); and
								(E)any other product
				or service determined to be harmful to minors by the Attorney General of the
				United States.
								(15)Regulated
				payment systemThe term regulated payment system
				means any Internet payment processing system or method utilized by any seller
				of any Internet-distributed age-restricted product or service that involves the
				settlement of payments between the seller and the consumer of such product or
				service.
							(16)Regulated
				transactionThe term regulated transaction means
				any transaction or transmittal involving any credit, funds, instrument, or
				proceeds described in any paragraph of section 5374 which the recipient is
				allowed to accept under section 5372.
							(17)Restricted
				transactionThe term restricted transaction means
				any transaction or transmittal involving any credit, funds, instrument, or
				proceeds described in any paragraph of section 5374 which the recipient is
				prohibited from accepting under section 5374.
							(18)Sexual act;
				sexual contactThe terms sexual act and
				sexual contact have the meanings given such terms in section
				2246 of title 18, United States Code.
							(19)SecretaryThe
				term Secretary means the Secretary of the Treasury.
							5372.Age
				verification requirement for internet payment processing businesses involving
				the purchase of internet-distributed products and services harmful to
				minors
							(a)Age verification
				requirementA regulated payment system complies with the
				requirements under this subsection only if the system includes each of the
				following:
								(1)An interactive age
				verification process.
								(3)A network of
				authorized money receiving businesses.
								(2)A designated
				Internet payment account for each consumer.
								(4)Procedures for
				funding each designated Internet payment account that ensure that the
				consumer’s identity and age are verified as follows:
									(A)Verification shall be made by an
				independent second party when funds are first added to the designated internet
				payment account.
									(B)After verification under subparagraph (A),
				each time that funds are added to the account—
										(i)in
				the case of a consumer who has a money market, savings, checking, or other
				account in the same financial institution as the authorized money receiving
				business, the consumer may direct the transfer of money from his or her
				financial institution account to the designated internet payment account;
				and
										(ii)in the case of a consumer who does not have
				a money market, savings, checking, or other account in the same financial
				institution as the authorized money receiving business, verification shall be
				made using the same procedure that is used pursuant to subparagraph (A) when
				funds are first added to the account.
										(b)Certification of
				compliance
								(1)Evaluation and
				certification of regulated payment systemsThe Director of the
				Office of Electronic Funding Oversight shall evaluate each regulated payment
				system facilitating any regulated transaction for compliance with the
				requirements under subsection (a) and shall certify each regulated payment
				system that meets such requirements as so complying.
								(2)Certification of
				authorized Internet payment processing businessesThe Director
				shall issue a certificate of compliance to each Internet payment processing
				business that offers a regulated payment system that is certified pursuant to
				paragraph (1).
								(3)Certification
				programThe Director shall carry out a program for certifying
				authorized Internet payment processing businesses and shall issue such
				regulations as necessary to comply with the requirements of this
				subchapter.
								(c)Registration
				
								(1)RequirementThe
				Director shall register with the Office each authorized Internet payment
				processing business that is issued a certificate of compliance under subsection
				(b)(2).
								(2)Registration
				programThe Director shall carry out a program for registering
				authorized Internet payment processing businesses and shall issue such
				regulations as necessary to comply with the requirements of this
				subchapter.
								(d)Coordinating
				regulations
								(1)Coordination
				with existing lawsThe Director shall, where appropriate and in
				coordination with the Attorney General of the United States, coordinate the
				provisions of this subchapter with existing United States laws and
				regulations.
								(2)RegulationsThe
				Director may issue coordinating regulations as appropriate under subsection
				(1).
								5373.Office of
				Electronic Funding Oversight; policies and procedures to identify and prevent
				restricted transactions
							(a)Establishment in
				Treasury
								(1)In
				generalThere is established within the Department of the
				Treasury the Office of Electronic Funding Oversight, the purposes of which
				are—
									(A)to coordinate
				Federal efforts to prohibit restricted transactions;
									(B)to develop controls
				necessary for regulated transactions; and
									(C)otherwise to carry
				out the duties specified in this subchapter.
									(2)DirectorThe
				Office shall be headed by a Director, appointed by the Secretary. The Director
				of the Office may serve as the designee of the Secretary, at the request of the
				Secretary, for any purpose under this subchapter.
								(b)RegulationsNot
				later than 270 days after the date of the enactment of this subchapter, the
				Secretary, in consultation with the Board of Governors of the Federal Reserve
				System and the Attorney General of the United States, shall prescribe
				regulations that require—
								(1)each Internet
				payment processing business, and all participants therein, to fully investigate
				the products and services offered by a seller of Internet-distributed products
				and services, regardless of whether the seller is domestic or foreign, prior to
				settling payments for the seller on behalf of its customers through the
				establishment of policies and procedures reasonably designed to—
									(A)ensure that the
				seller of Internet-distributed products and services is conducting business
				lawfully; and
									(B)prevent the
				settlement of payments for any seller of any Internet-distributed product or
				service harmful to minors if the Internet payment processing business is not
				authorized to do so by the Director; and
									(2)each payment
				processing business financial institution, and all participants therein, to
				fully investigate any Internet payment processing business, regardless of
				whether the business is domestic or foreign, for which it intends to hold
				accounts through the establishment of policies and procedures reasonably
				designed to—
									(A)ensure that the
				Internet payment processing business is conducting its business lawfully;
				and
									(B)prevent acceptance
				of accounts by any Internet payment processing business that intends to settle
				payments for sellers of any Internet-distributed product or service harmful to
				minors but is not authorized to do so by the Director.
									(c)Requirements for
				policies and proceduresIn prescribing regulations pursuant to
				subsection (b), the Secretary shall identify types of policies and procedures,
				including nonexclusive examples, which would be deemed, as applicable, to be
				reasonably designed to ensure and reasonably designed to
				prevent with respect to each seller of any Internet-distributed product
				or service harmful to minors in the case of Internet payment processing
				businesses or each Internet payment processing business in the case of Internet
				payment processing business financial institutions.
							(d)Compliance with
				internet payment processing business policies and proceduresAn
				Internet payment processing business shall be considered to be in compliance
				with the regulations prescribed under subsection (b), if such business relies
				on and complies with policies and procedures—
								(1)to identify
				sellers of any Internet-distributed product or service harmful to minors;
								(2)to ensure that
				payment settlements are executed on behalf of the seller of any
				Internet-distributed product or service harmful to minors only if such business
				is certified to do so by the Director; and
								(3)to ensure that
				payment settlements are executed on behalf of the seller of any
				Internet-distributed product or service harmful to minors only if such business
				is registered with the Office.
								(e)Compliance with
				payment processing business financial institution policies and
				proceduresA payment processing business financial institution
				shall be considered to be in compliance with the regulations prescribed under
				subsection (b), if such financial institution relies on and complies with
				policies and procedures—
								(1)to identify
				Internet payment processing businesses that intend to settle payments for
				sellers of any Internet-distributed product or service harmful to minors;
				and
								(2)to ensure that no
				Internet payment processing business intending to settle payments for sellers
				of any Internet-distributed product or service harmful to minors and not
				certified by the Office in accordance with section 5372 is permitted to open an
				account held by such financial institution.
								(f)No liability for
				refusing to process payments for a seller of any Internet-distributed product
				or service harmful to minorsAn internet payment processing
				business that is subject to a regulation prescribed or order issued under this
				subchapter and refuses to process transactions that such business reasonably
				believes to be a restricted transaction, or as a member of an Internet payment
				processing business relies on the policies and procedures of the business, in
				an effort to comply with regulations prescribed under subsection (b), shall not
				be liable to any party for such action.
							(g)No liability for
				refusing to hold accounts for a non-compliant Internet payment processing
				businessAn internet payment processing business financial
				institution that is subject to a regulation prescribed or order issued under
				this subchapter and refuses to hold accounts for any Internet payment
				processing business that such financial institution reasonably believes to be
				unlawfully processing restricted transactions, or as a member of an Internet
				payment processing business financial institution relies on the policies and
				procedures of the financial institution, in an effort to comply with
				regulations prescribed under subsection (b), shall not be liable to any party
				for such action.
							(h)Regulatory
				enforcementRegulations issued by the Secretary under this
				subchapter shall be enforced by the Federal functional regulators and the
				Federal Trade Commission, in the manner provided in section 505(a) of the
				Gramm-Leach-Bliley Act.
							5374.Prohibition on
				acceptance of any non-compliant bank instrument for the purchase of
				internet-distributed products and services harmful to minorsAn Internet payment processing business that
				is not in compliance with the provisions of section 5372 may not knowingly
				process, in connection with the purchase by a consumer of Internet-distributed
				products and services harmful to minors—
							(1)credit, or the
				proceeds of credit, extended to or on behalf of the consumer (including credit
				extended through the use of a credit card);
							(2)an electronic fund
				transfer, or funds transmitted by or through a money transmitting business, or
				the proceeds of an electronic fund transfer or money transmitting service, from
				or on behalf of a consumer;
							(3)any check, draft,
				or similar instrument which is drawn by or on behalf of a consumer and is drawn
				on or payable at or through any financial institution; or
							(4)the proceeds of
				any other form of financial transaction, as the Secretary may prescribe by
				regulation, which involves a financial institution as a payor or financial
				intermediary on behalf of or for the benefit of a consumer.
							5375.Limitations on
				liability relating to identity and age verificationAn authorized money receiving business, in
				the course of verifying the identity and age of consumers as described in
				section 5372, shall not be held liable by any party for any errors made by an
				authorized Internet payment processing business in the course of settling
				payments made by a consumer to a seller of any Internet-distributed product or
				service harmful to minors.
						5376.Civil
				remedies
							(a)JurisdictionThe
				district courts of the United States shall have original and exclusive
				jurisdiction to prevent and restrain violations of this subchapter or the rules
				or regulations issued under this subchapter by issuing appropriate orders in
				accordance with this section, regardless of whether a prosecution has been
				initiated under this subchapter.
							(b)Proceedings
								(1)Institution by
				Federal Government
									(A)In
				generalThe United States, acting through the Attorney General of
				the United States, or, in the case of rules or regulations issued under this
				subchapter, through an agency authorized to enforce such regulations in
				accordance with this subchapter, may institute proceedings under this section
				to prevent or restrain a violation or a threatened violation of this subchapter
				or such rules or regulations.
									(B)ReliefUpon
				application of the United States under this paragraph, the district court may
				enter a preliminary injunction or an injunction against any person to prevent
				or restrain a violation or threatened violation of this subchapter or the rules
				or regulations issued under this subchapter, in accordance with rule 65 of the
				Federal Rules of Civil Procedure.
									(2)Institution by
				State Attorney General
									(A)In
				generalThe attorney general (or other appropriate State
				official) of a State in which a violation of this subchapter allegedly has
				occurred or will occur may institute proceedings under this section to prevent
				or restrain the violation or threatened violation.
									(B)ReliefUpon
				application of the attorney general (or other appropriate State official) of an
				affected State under this paragraph, the district court may enter a preliminary
				injunction or an injunction against any person to prevent or restrain a
				violation or threatened violation of this subchapter, in accordance with rule
				65 of the Federal Rules of Civil Procedure.
									(c)Expedited
				proceedingsIn addition to any proceeding under subsection (b), a
				district court may, in exigent circumstances, enter a temporary restraining
				order against a person alleged to be in violation of this subchapter or the
				rules or regulations issued under this subchapter, upon application of the
				United States under subsection (b)(1), or the attorney general (or other
				appropriate State official) of an affected State under subsection (b)(2), in
				accordance with rule 65(b) of the Federal Rules of Civil Procedure.
							(d)Factors to be
				considered in certain cases for internet payment processing
				businessesIn considering granting relief under this section
				against any Internet payment processing business, or any participant in a
				Internet payment processing business that is not in compliance with the
				regulations issued under this subchapter, the court shall consider—
								(1)the extent to
				which the person participating in the Internet payment processing business knew
				or should have known that the transaction was in connection with an
				Internet-distributed product or service harmful to minors;
								(2)the history of
				such person participating in the Internet payment processing business when such
				person knew or should have known that the transaction is in connection with an
				Internet-distributed product or service harmful to minors;
								(3)the extent to
				which such person has established and is maintaining policies and procedures in
				compliance with rules and regulations issued under this subchapter;
								(4)the extent to which
				it is feasible for any specific remedy prescribed as part of such relief to be
				implemented by such person without substantial deviation from normal business
				practice; and
								(5)the costs and
				burdens that the specific remedy will have on such person.
								(e)Factors to be
				considered in certain cases for Internet payment processing business financial
				institutionsIn considering granting relief under this section
				against any Internet payment processing business financial institution, or any
				participant in an Internet payment processing business financial institution
				that is not in compliance with the regulations issued under this subchapter,
				the court shall consider—
								(1)the extent to
				which the person participating in the Internet payment processing business
				financial institution knew or should have known that the Internet payment
				processing business was settling payments for Internet-distributed products or
				services that are harmful to minors and was not in compliance with the
				regulations issued under this subchapter;
								(2)the history of
				such person participating in the Internet payment processing business financial
				institution when such person knew or should have known that the Internet
				payment processing business was settling payments for Internet-distributed
				products or services that are harmful to minors and was not in compliance with
				the regulations issued under this subchapter;
								(3)the extent to
				which such person has established and is maintaining policies and procedures in
				compliance with rules and regulations issued under this subchapter;
								(4)the extent to
				which it is feasible for any specific remedy prescribed as part of such relief
				to be implemented by such person without substantial deviation from normal
				business practice; and
								(5)the costs and
				burdens that the specific remedy will have on such person.
								(f)Notice to
				regulators and financial institutionsBefore initiating any
				proceeding under subsection (b), with respect to a violation or potential
				violation of this subchapter or the rules or regulations issued under this
				subchapter by any Internet payment processing business or Internet payment
				processing business financial institution, the Attorney General of the United
				States, an attorney general (or other appropriate State official) of a State,
				or an agency authorized to initiate such proceeding under this subchapter,
				shall—
								(1)notify such
				business or financial institution, and the appropriate regulatory agency (as
				determined in accordance with section 5373(h) for such business or financial
				institution) of such violation or potential violation and the remedy to be
				sought in such proceeding; and
								(2)allow such
				business or financial institution not longer than 60 days to implement a remedy
				for the violation or potential violation, consistent with the factors described
				in subsection (d) or (e), and in conjunction with such action as the
				appropriate regulatory agency may take, if such business or financial
				institution takes reasonable steps within that 60-day period to prevent the
				occurrence of such violation or potential violation pending implementation of
				such remedy.
								5377.Criminal
				penaltiesWhoever violates any
				provision of this subchapter or the rules or regulations issued under any
				provision of this subchapter shall be fined under title 18, United States Code,
				or imprisoned for not more than 5 years, or
				both.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 title 31, United States Code, is amended by adding at the end the
			 following:
				
					
						Subchapter V—Regulation of funding of internet-distributed
				products and services harmful to minors
						 5371. Definitions.
						 5372. Age verification requirement for internet payment
				processing businesses involving the purchase of internet-distributed products
				and services harmful to minors.
						 5373. Office of Electronic Funding Oversight; policies and
				procedures to identify and prevent restricted transactions.
						 5374. Prohibition on acceptance of any non-compliant bank
				instrument for the purchase of internet-distributed products and services
				harmful to minors.
						 5375. Limitations on liability relating to identity and age
				verification.
						 5376. Civil remedies.
						 5377. Criminal
				penalties.
					
					.
			
